Name: Commission Regulation (EEC) No 2691/83 of 27 September 1983 fixing the amount of aid for peas and field beans referred to in Article 3 (2) of Regulation (EEC) No 1431/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 9 . 83 Official Journal of the European Communities No L 265/21 COMMISSION REGULATION (EEC) No 2691/83 of 27 September 1983 fixing the amount of aid for peas and field beans referred to in Article 3 (2) of Regulation (EEC) No 1431/82  for currencies which are kept within a maximum spread of 2,25 % at any given moment, a conver ­ sion rate based on their central rate,  for the other currencies, a conversion rate based on the arithmetic mean of the spot market rate for each of these currencies recorded over a given period against the Community currencies referred to in the previous indent ; Whereas the Management Committee for Dried Fodder has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as last amended by Regula ­ tion (EEC) No 1577/83 (2), and in particular Article 3 (6) (b) thereof, Whereas, in accordance with Article 3 (2) of Regula ­ tion (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community when the average world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas Council Regulation (EEC) No 1576/83 of 22 June 1 983 (3) fixed the guide price for peas and field beans for the 1 983/84 marketing year ; Whereas the world market price for the products concerned was determined by a decision of the Commission, taken pursuant to Article 3 (2) of Regula ­ tion (EEC) No 1431 /82, concerning the determination of the world market price for peas and field beans ; Whereas, to permit the normal operation of the aid system, the following should be used in connection with these aids : HAS ADOPTED THIS REGULATION : Article 1 The amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 shall be 5,44 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 September 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 162, 12. 6 . 1982, p . 28 . O OJ No L 163, 22. 6 . 1983 , p . 18 . (3) OJ No L 163 , 22 . 6 . 1983 , p . 16 .